DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 19-48 are pending.
Claims 19-48 are rejected.
Priority
Claims 19-48 are given the benefit of the claim to priority to U.S. Provisional Application No. 60/911,873.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 18 October 2018.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-41, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 10-16 of U.S. Patent No. 10,111,608. Although the the issued claims recite a species predetermined routines relative to some of the instant claims. Regarding instant claim 48, it is obvious to output a text of a temporary alarm in view of issued claim 10 which recites outputting a first indication to a user interface and issued claim 13 which recites a first indication that is a temporary indicator.
Claims 42 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,111,608 in view of Mougiakakou et al. (Proceedings of the 2005 IEEE Engineering in Medicine and Biology 27th Annual Conference pages 2207-2210 (2005).
Instant claims 42 and 47 recite a receiver unit configured to store an identification information of a transmitter.
Issued claims 42 and 47 do not show a receiver unit configured to store an identification information of a transmitter.
Mougiakakou et al. shows in figures 1 and 2 and page 2208 a wireless connection between a mobile monitoring unit comprising a glucose sensor and a patient management unit. Mougiakakou et al. shows on page 2209 that a transmission channel should be secured and the 802.11b standard incorporates three mechanisms to provide security for client access to WLAN access points, including the service set identifier (SSID).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the receiver unit of claims 42 and 47 of issued U.S. Patent No. 10,111,608 by configuring a receiver unit to store an identification information of a transmitter because Mougiakakou et al. shows a wireless communication between a patient management unit and a glucose sensor that is secured using a service set identifier (SSID).
Claims 19-25, 27-34, and 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17 of U.S. Patent No. 11,039,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a species of wireless communication between a species of glucose sensor and a receiver unit. The method of instant claims 19-25, 27, and 38-42 are obvious over the issued claims directed to an apparatus that executes the method of the instant claims.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631